IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                   February 6, 2004 Session



            BASIL MARCEAUX v. THE CITIZEN DAVID NORTON

                    Appeal from the Chancery Court for Hamilton County
                      No. 03-0368    W. Frank Brown, III, Chancellor

                                  FILED FEBRUARY 19, 2004

                                  No. E2003-02199-COA-R3-CV




Basil Marceaux (“Plaintiff”) filed this lawsuit against “The Citizen David Norton.” David Norton
(“Defendant”) is the Soddy Daisy City Court Judge. Plaintiff brought this lawsuit because Defendant
had found him guilty of violating the Tennessee Financial Responsibility Law and imposed a fine.
Plaintiff claims these actions by Defendant violated his federal constitutional rights. The Trial Court
dismissed Plaintiff’s complaint after concluding, inter alia, that Defendant was judicially immune.
Plaintiff appeals, and we affirm.


                    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the
                        Chancery Court Affirmed; Case Remanded.


D. MICHAEL SWINEY , J., delivered the opinion of the court, in which CHARLES D. SUSANO , JR., J.,
and WILLIAM H. INMAN , SR. J., joined.


Basil Marceaux, pro se Appellant.


Ronald D. Wells and Stacy Lynn Archer, Chattanooga, Tennessee, for the Appellee David Norton.
                                       MEMORANDUM OPINION1

                                                  Background

               Plaintiff was issued a citation by the Soddy Daisy Police Department for violating the
Tennessee Financial Responsibility Law, Tenn. Code Ann. § 55-12-101 et seq. On February 18,
2003, the matter was heard in the Soddy Daisy City Court, Judge David Norton presiding. Plaintiff
was found guilty and fined $100 plus court costs.

                 On March 31, 2003, Plaintiff, proceeding pro se, filed this lawsuit in the Hamilton
County Chancery Court. Plaintiff brought suit against “The Citizen David Norton.” It is extremely
difficult to decipher Plaintiff’s various claims against Defendant. It is clear, however, that Plaintiff
claims Defendant violated several of his federal constitutional rights based solely on Defendant’s
finding him guilty of violating the Tennessee Financial Responsibility Law and imposing a fine.2

                 Defendant filed a motion to dismiss arguing the Trial Court lacked subject matter
jurisdiction over Plaintiff’s claims. Defendant also maintained that he was immune from suit under
the doctrine of judicial immunity. The Trial Court granted Defendant’s motion to dismiss. Plaintiff
appeals claiming dismissal of his action was error.

                                                   Discussion

             Our standard of review as to the granting of a motion to dismiss is set out in Stein v.
Davidson Hotel Co., 945 S.W.2d 714 (Tenn. 1997). In Stein, our Supreme Court explained:

                  A Rule 12.02(6), Tenn. R. Civ. P., motion to dismiss for failure to
                  state a claim upon which relief can be granted tests only the legal
                  sufficiency of the complaint, not the strength of a plaintiff's proof.
                  Such a motion admits the truth of all relevant and material averments
                  contained in the complaint, but asserts that such facts do not
                  constitute a cause of action. In considering a motion to dismiss,
                  courts should construe the complaint liberally in favor of the plaintiff,
                  taking all allegations of fact as true, and deny the motion unless it
                  appears that the plaintiff can prove no set of facts in support of her
                  claim that would entitle her to relief. Cook v. Spinnaker's of


         1
           Rule 10 of the Rules of the Court of Appeals provides: This Court, with the concurrence of all judges
participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum opinion when a
formal opinion would have no precedential value. W hen a case is decided by memorandum opinion it shall be designated
“MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any reason in any unrelated
case.

         2
           In his complaint, Plaintiff also alleged a violation of the Declaration of Independence and unsuccessfully
sought to amend his complaint to allege a violation of the Emancipation Proclamation.

                                                        -2-
               Rivergate, Inc., 878 S.W.2d 934, 938 (Tenn. 1994). In considering
               this appeal from the trial court's grant of the defendant's motion to
               dismiss, we take all allegations of fact in the plaintiff's complaint as
               true, and review the lower court's legal conclusions de novo with no
               presumption of correctness. Tenn. R. App. P. 13(d); Owens v.
               Truckstops of America, 915 S.W.2d 420, 424 (Tenn. 1996); Cook,
               supra.

Stein v. Davidson Hotel Co., 945 S.W.2d 714, 716 (Tenn. 1997).

                As stated previously, Plaintiff claims Defendant violated several of his federal
constitutional rights solely because he found Plaintiff guilty of violating the Financial Responsibility
Law and imposed a fine. Giving Plaintiff the benefit of every doubt, we will interpret his lawsuit
as though it was brought pursuant to 42 U.S.C. § 1983 which provides, in relevant part, as follows:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress, except
               that in any action brought against a judicial officer for an act or
               omission taken in such officer's judicial capacity, injunctive relief
               shall not be granted unless a declaratory decree was violated or
               declaratory relief was unavailable….

               In King v. Love, 766 F.2d 962 (6th Cir.), cert. denied 474 U.S. 971 (1985), the plaintiff
brought a 42 U.S.C. § 1983 claim for monetary damages against Robert Love, a Memphis City Court
Judge. The plaintiff claimed, among other things, that Love unlawfully incarcerated him on March
4, 1980. In dismissing this aspect of the plaintiff’s claim, the United States Court of Appeals for the
Sixth Circuit held that:

               where a judge of a court of limited jurisdiction engages in judicial
               acts in deciding a case over which the court has subject matter
               jurisdiction, he is absolutely immune from suits for damages even if
               he exceeds his authority or his jurisdiction. Since the Memphis City
               Court had subject matter jurisdiction over the driving while
               intoxicated charge against King and since incarcerating King for
               contempt of court was a judicial act, King may not sue Judge Love
               for damages stemming from the March 4, 1980 incident.




                                                  -3-
King, 766 F.2d at 968. Similarly, in White v. Gerbitz, 892 F.2d 457 (6th Cir. 1989), the Plaintiff
claimed he was improperly arrested and detained for 288 days because he was a material witness to
a homicide investigation. The Sixth Circuit affirmed the dismissal of the plaintiff’s 42 U.S.C. §
1983 claim against the Chattanooga Special City Judge after concluding the judge was performing
a judicial function and was entitled to absolutely immunity. Id. at 462. Accord, Cross v.
Winningham, No. 88-6120, 869 F.2d 1489 (Table), 1989 U.S. App. LEXIS 1972 (6th Cir.
1989)(holding the defendant, a Special City Judge for Chattanooga, was performing a judicial
function and “absolutely immune” from monetary damages in a 42 U.S.C. § 1983 claim alleging the
judge imposed an illegal sentence after finding the plaintiff guilty of public drunkenness).

               The present case involves various federal constitutional claims by Plaintiff against
Defendant based solely on Defendant’s carrying out his official duties as the Soddy Daisy City Court
Judge. The Soddy Daisy City Court had subject matter jurisdiction over the citation and Defendant
was clearly performing a judicial function when he found Plaintiff guilty and imposed a fine. In
short, Defendant simply was doing his job as a judge. Plaintiff cannot proceed on his claims because
Defendant is absolutely immune. As such, the Trial Court correctly granted Defendant’s motion to
dismiss.

                                           Conclusion

               The judgment of the Trial Court is affirmed, and this cause is remanded to the Trial
Court for such further proceedings as may be required, if any, consistent with this Opinion and for
collection of the costs below. The costs on appeal are assessed against the Appellant, Basil
Marceaux and his surety, if any.




                                                      ___________________________________
                                                      D. MICHAEL SWINEY, JUDGE




                                                -4-